                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


UNITED STATES OF AMERICA,                       §
                                                §
                                                §
                                                §
vs.                                             §                SA-19-CR-00445-XR
                                                §
PAUL BARNARDO FIELDS                            §


                   ORDER MODIFYING CONDITIONS OF RELEASE

       On August 29, 2019, the Court held a hearing on Defendant’s Motion to Modify

Conditions of Release [#26]. Previously, the Court entered its Order Setting Conditions of

Release of Defendant [#22]. One of the conditions, condition (n), requires Defendant to reside

at a halfway house. By his motion, Defendant seeks to have this condition removed and that he

instead be permitted to live with his brother. Pretrial Services has informed the Court that thus

far, Defendant has complied with all conditions of pretrial release imposed by this Court. Based

on this information, and the other information presented at the hearing, the Court now enters the

following:

       IT IS ORDERED that if Defendant remains compliant with all conditions of pretrial

release, then on September 15, 2019, condition (n), which requires that Defendant reside at a

halfway house, will be REMOVED and Defendant will be permitted to reside at the residence of

his brother, Ricky Anderson, or another residence approved by Pretrial; and

       IT IS FURTHER ORDERED that all other conditions previously imposed on July 11,

2019 [#22] REMAIN in full force and effect.




                                               1
IT IS SO ORDERED.

SIGNED this 3rd day of September, 2019.




                                  ELIZABETH S. ("BETSY") CHESTNEY
                                  UNITED STATES MAGISTRATE JUDGE




                                     2
